SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of October, 2013 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX PETRÓLEO BRASILEIRO S.A. - PETROBRAS Publicly Traded Company RELEVANT FACT Pricing Methodology Rio de Janeiro, October 30 th , 2013 – Petróleo Brasileiro S.A. – Petrobras, in compliance with the request made by the Brazilian Securities Commission (CVM) to amend the relevant fact released on October 25 th , clarifies the characteristics of the pricing methodology approved by its Executive Board: The methodology includes an automatic adjustment in the price of diesel and gasoline in periods to be determined before its implementation, based on variables such as the reference price of these oil products in the international market, exchange rate and weighting associated with the origin of the oil product sold, whether it is refined in Brazil or imported. It also includes a mechanism that prevents transferring the volatility of international prices to the domestic consumer. Petrobras restates that the methodology was approved by the Executive Board and submitted to the Board of Directors, which requested additional studies that are now in progress. Petrobras reiterates that the relevant fact refers to the introduction of a pricing formula for diesel and gasoline that provides greater forecasting for the company’s cash generation and reduces leverage ratios. Petrobras will maintain its shareholders and other interested parties adequately and timely informed as the matter unfolds. Rio de Janeiro, October 30 th , Almir Guilherme Barbassa Chief Financial and Investor Relations Officer Petróleo Brasileiro S.A. – Petrobras SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:October 30, 2013 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
